United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-40581
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

PAUL ANTHONY CASTANEDA, also known as
Tony Castaneda,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 4:04-CR-10-1
                       --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Paul Anthony Castaneda appeals his sentence following his

guilty-plea convictions for conspiring to distribute and possess

with intent to distribute over 50 grams of methamphetamine and

using and carrying a firearm during and in relation to a drug

trafficking offense.   Castaneda asserts that the district court

erred in imposing a two-level enhancement under the Sentencing

Guidelines for obstruction of justice under U.S.S.G. § 3C1.1,

based on a letter written by Castaneda to his codefendant.        He


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-40581
                                  -2-

has not established that the district court erred in its

assessment.    See United States v. Holmes, 406 F.3d 337, 363 (5th

Cir.), cert. denied, 126 S. Ct. 375 (2005).

     Castaneda also contends that the district court should have

awarded him a three-level downward adjustment for acceptance of

responsibility under § 3E1.1.    He has not established that the

district court’s denial of that reduction was “without

foundation.”     United States v. Washington, 340 F.3d 222, 227 (5th

Cir. 2003)(internal quotation marks and citation omitted); see

also United States v. Angeles-Mendoza, 407 F.3d 742, 753 (5th

Cir. 2005); § 3E1.1, comment. (n.4).

     Castaneda asserts that he is entitled to resentencing under

United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005),

because the district court made factual findings that led to

enhancement of the applicable guideline range.    After Booker,

“[t]he sentencing judge is entitled to find by a preponderance of

the evidence all the facts relevant to the determination of a

Guideline sentencing range and all facts relevant to the

determination of a non-Guidelines sentence.”     United States v.

Mares, 402 F.3d 511, 519 (5th Cir.), cert. denied, 126 S. Ct. 43

(2005).   Therefore, Castaneda’s contention that the district

court was precluded from enhancing his sentence based on judge-

found facts is untenable.

     AFFIRMED.